Case 3:20-cv-00136-SLH Document 33 Filed 04/07/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

T.B., by and through her natural parent )
and guardian, Brittany Bryner, )
)
Plaintiff ) CASE NO. 3:20-cv-00136

)
Vv. )
)

) ELECTRONICALLY FILED
Ferndale Area School District, Travis )
Robison, )
Defendants )
)
)
)

ORDER OF COURT

AND NOW, this 7th day of April, 2021, upon consideration of the Stipulation for
Dismissal with Prejudice of All Claims Against All Defendants (ECF No. 32), it is hereby
ORDERED that the terms and provisions agreed to by the parties in their aforementioned
Stipulation are hereby approved and adopted as the Order of this Court.

BY THE COURT:

CN fhe tat Ao

Aiephanie L. Haines
~ United States District Judge
